Citation Nr: 0815981	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  05-37 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUE

Entitlement to service connection for residuals of tooth 
extraction, to include temporomandibular joint syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from July 1980 to July 
1983.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision that, in 
part, denied service connection for temporomandibular joint 
syndrome.  The veteran timely appealed.

In July 2004, the veteran testified during a hearing before 
one of the undersigned Veterans Law Judges at the RO.  In 
March 2005, the Board remanded the matter for additional 
development.

The veteran again testified during a hearing in February 2008 
before another of the undersigned Veterans Law Judges at the 
RO.  During that hearing, the veteran's request for a 30-day 
abeyance to submit additional documentary evidence was 
granted.  To date, VA has not received any additional 
response from the veteran.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During his February 2008 hearing, the veteran testified that 
he had been treated at Mercy Hospital in San Diego for an 
earache in the 1990's.  He indicated that he would get those 
records and submit them and the case was held for 30 days in 
San Diego to afford the veteran the time to obtain the 
records.  He executed a waiver form in anticipation of 
submitting the additional evidence, but none was received.  

VA is obliged to assist a veteran to obtain evidence 
pertinent to his claim.  See 38 U.S.C.A. § 5103A (West 2002).  
Accordingly, the case is REMANDED for the following action:

1. After obtaining any necessary 
authorization from the veteran, please 
obtain the veteran's treatment records for 
ear disability from Mercy Hospital in San 
Diego, CA and associate them with the 
claims folder.  

2.  After the above has been completed, 
readjudicate the issue on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issue on appeal 
continues to be denied, the veteran and 
his representative must be provided a 
supplemental statement of the case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


(CONTINUED ON NEXT PAGE)






action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



__________________________                                 
_________________________
    THOMAS J. DANNAHER                                            
DEREK R. BROWN
        Veterans Law Judge                                                    
Veterans Law Judge 
    Board of Veterans' Appeals                                       
Board of Veterans' Appeals 




____________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





 Department of Veterans Affairs


